By the Court.
Where, under the provisions of section 1777 of the Revised Statutes, a solicitor of a municipal corporation briugs suit to enjoin the misappropriation of money by the council, he is not required to give an undertaking, and an injunction so allowed by a court of competent jurisdiction, or a judge thereof, operates without such undertaking being given ; and the members of council, or any of them, violating the injunction after notice thereof has been served upon them, are liable to be punished for the same as for a contempt of the authority of the court,

.Judgment affirmed.